DETAILED ACTION
This action is in response to the amendment filed 12/30/2020. Claims 1-2, 4 and 7-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, “…storing, by the storage controller, the metadata entry into a metadata store, the metadata store comprising a plurality of active partitions and a plurality of inactive partitions including: popping an index from a queue identifying locations in the plurality of active partitions where the metadata entry may be stored, each of the plurality of active partitions are allocated respective storage locations in a first tier storage pool and in a second tier storage pool, and each of the plurality of inactive partitions are allocated respective storage locations in the second tier storage pool and not allocated storage locations in the first tier storage pool; identifying a first active partition from the plurality of active partitions and a first storage location within the first tier storage pool and associated with the first active partition based on the index; and storing the metadata entry in the first storage location”, in conjunction with the other limitations of the independent claim, wherein a metadata store comprises a plurality of 
The closest prior art of record is Araki and Andrei. Araki discloses a single tiered cache with a plurality of partitions. Each partition includes a respective free queue indicating free segments in the respective partition. Andrei discloses active partitions on a master node and inactive partitions on a separate historical node, where the active partitions comprise two tiers on the master node. However neither Andrei nor Araki, individually or in combination disclose a metadata store that comprises a plurality of active and inactive partitions, wherein the active partitions are allocated respective storage locations in a first tier storage pool and a second tier storage pool and inactive partitions are allocated storage locations in the same second tier storage pool but not allocated storage locations in the first tier storage pool and wherein a metadata entry is stored in the metadata store by popping an index from a queue of locations in the active partitions identifying an first active partition and a first location within the first tier storage pool and associated with the first active partition. Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole. Claims 
With respect to independent claim 12, “…store the metadata entry into a metadata store, the metadata store comprising a plurality of active partitions and a plurality of inactive partitions including: pop an index from a queue identifying locations in the plurality of active partitions where the metadata entry may be stored, each of the plurality of active partitions are allocated respective storage locations in a first tier storage pool and in a second tier storage pool, and each of the plurality of inactive partitions are allocated respective storage locations in the second tier storage pool and not allocated storage locations in the first tier storage pool; identify a first active partition from the plurality of active partitions and a first storage location within the first tier storage pool and associated with the first active partition based on the index; and store the metadata entry in the first storage location”, in conjunction with the other limitations of the independent claim, wherein a metadata store comprises a plurality of active and inactive partitions, wherein the active partitions are allocated respective storage locations in a first tier storage pool and a second tier storage pool and inactive partitions are allocated storage locations in the second tier storage pool but not allocated storage locations in the first tier storage pool and wherein a metadata entry is stored in the metadata store by popping an index from a queue of locations in the active partitions identifying an first active partition and a first location within the first tier storage pool and associated with the first active partition and storing the metadata entry, is not taught by the prior art of record. 
The closest prior art of record is Araki and Andrei. Araki discloses a single tiered cache with a plurality of partitions. Each partition includes a respective free queue indicating free segments in the respective partition. Andrei discloses active partitions on a master node and inactive partitions on a separate historical node, where the active partitions comprise two tiers on the master node. However neither Andrei nor Araki, individually or in combination disclose a metadata store that comprises a plurality of active and inactive partitions, wherein the active partitions are allocated respective storage locations in a first tier storage pool and a second tier storage pool and inactive partitions are allocated storage locations in the same second tier storage pool but not allocated storage locations in the first tier storage pool and wherein a metadata entry is stored in the metadata store by popping an index from a queue of locations in the active partitions identifying an first active partition and a first location within the first tier storage pool and associated with the first active partition. Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole. Claims 13-16 are allowable at least by their virtues of their dependencies from independent claim 12.
With respect to independent claim 17, “…store the metadata object into the metadata catalog, the metadata catalog comprising a plurality of active portions and a plurality of inactive portions including: extract a first index from a list identifying locations in the plurality of active portions where the metadata object may be stored, each of the plurality of active portions are allocated respective storage locations in a first layer storage pool and a second layer storage pool, and each of the plurality of inactive portions are allocated respective storage locations in the second layer storage pool and not allocated storage locations in the first layer storage pool; identify a first active portion from the plurality of active portions and a first storage location within the first layer storage pool and associated with the first active portion based on the first index; and store the metadata object in the first storage location”, in conjunction with the other limitations of the independent claim, wherein a metadata store comprises a plurality of active and inactive partitions, wherein the active partitions are allocated respective storage locations in a first tier storage pool and a second tier storage pool and inactive partitions are allocated storage locations in the second tier storage pool but not allocated storage locations in the first tier storage pool and wherein a metadata entry is stored in the metadata store by popping an index from a queue of locations in the active partitions identifying an first active partition and a first location within the first tier storage pool and associated with the first active partition and storing the metadata entry, is not taught by the prior art of record. 
The closest prior art of record is Araki and Andrei. Araki discloses a single tiered cache with a plurality of partitions. Each partition includes a respective free queue indicating free segments in the respective partition. Andrei discloses active partitions on a master node and inactive partitions on a separate historical node, where the active partitions comprise two tiers on the master node. However neither Andrei nor Araki, individually or in combination disclose a metadata store that comprises a plurality of active and inactive partitions, wherein the active partitions are allocated respective storage locations in a first tier storage pool and a second tier storage pool and inactive partitions are allocated storage locations in the same second tier storage pool but not allocated storage locations in the first tier storage pool and wherein a metadata entry is 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183